September 18, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DONALD R. CAIN, Appellant

NO. 14-12-00954-CV                          V.

  PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee Progressive
County Mutual Insurance Company, signed, September 19, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order
appellant Donald R. Cain to pay all costs incurred in this appeal. We further order
this decision certified below for observance.